DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller for generating a signal representing a target steering angle in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 invokes 112(f) as noted above.  The corresponding structure for the controller is not present in the Specification.  Specifically pg. 7, ln. 11-14 provides that the automated driving controller includes a lateral control module and that “Such functionality is generally known in the art and will not be described further here.” (Examiner also notes that this statement is considered admitted prior art – See MPEP 2129(I)(II)). 
▪ Claims 12-19, which depend from claim 11, are also rejected under § 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 invokes 112(f) as noted above.  The elements of the claim are unclear because the corresponding structure is not clearly described in the Specification.  Additionally, claim 11 provides for a power assisted steering module; however, this term is not provided in the Specification.  It is unclear whether Applicant intended to use the term “module” (the Specification appears to provide that modules are software – see pg. 4, ln. 31-33), or power assisted steering system (as used in the Specification – see pg. 5, ln. 9-10). 
▪ Claims 12-19, which depend from claim 11, are also rejected under § 112(b).
▪ Additionally, regarding claim 16: The term "significant" in claim 16 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of steering input Applicant considers to be “significant”; therefore, the metes and bounds of the claim cannot be properly ascertained.
▪ The claims have been examined, as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson-Jones (US 2011/0010054).
Wilson-Jones discloses:
an automated driving controller for generating a signal representing a target steering angle (152); and 
a power assisted steering system for receiving the signal representing the target steering angle and calculating, from the target steering angle, a motor torque value for controlling a steering motor (154); 
wherein the power assisted steering module comprises a controller for regulating limiting the motor torque value that is to be applied to the steering motor when the driver applies a steering input (158; ¶ 0143).
▪ Regarding 12: 
The motor torque value is regulated based on a driver-applied steering input parameter (steering input 164 – see Fig. 13).
▪ Regarding claim 13: 
Examiner notes that the Specification provides that functionality carried out by controllers and functional modules do not imply physical separation of hardware and may be implemented in a single execution environment (see pg. 5, ln. 11-15).  Accordingly, because the module includes a driver applied steering input parameter that is a torque parameter (156 represents other vehicle sensors.  ¶ 0142 provides that the controller sets 
▪ Regarding claim 14: 
An influence of the automated driving controller is reduced as the driver-applied steering input parameter increases (¶ 0150 provides that feedback from the sensors is used to control the motor).
▪ Regarding claim 15: 
The regulation of the motor torque value is further dependent on a steering angle error which is a difference between the target steering angle and an actual steering angle provided to a steering wheel of the steering system (¶ 0143 provides for control based on  the difference between the current and desired steering angles).
▪ Regarding claim 16: 
¶ 0069 provides that the driver of the vehicle can override the angle demand if desired, indicating that a ‘significant’ steering input will reduce the influence of the driving controller to zero.
▪ Regarding claim 17:
If a driver-applied steering input parameter resulting from a steering input from the driver corresponds, within a certain tolerance, to the target steering angle, an influence of the automated driving controller is not reduced (see ¶ 0150, if feedback corresponds to the target steering angle – tolerance of zero – there will be no effect on the steering influence).
▪ Regarding claim 19: 
Wilson-Jones discloses a vehicle (¶ 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Jones in view of Takashima (US 2015/0068833).
Wilson-Jones discloses as discussed above, but does not directly disclose a torsion bar sensor.
Takashima teaches a power steering device with a torsion bar sensor (f 0034).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wilson-Jones as taught by Takashima in order to yield the predictable result of providing a means of accurately detecting the difference between the torque input/output to/from the side of the steering wheel and the torque input/output to/from the side of the gear mechanism.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/20, with respect to the rejection of claim 11 under § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
It is noted that the means plus function claim interpretation and the corresponding § 112 rejections were not previously provided.  Examiner sincerely apologizes for any inconvenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
March 16, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611